Citation Nr: 0701072	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-11 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1969 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that granted the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) with an evaluation of 30 percent.  The 
veteran perfected a timely appeal of this determination to 
the Board.  The matter has since been transferred to the RO 
in Newark, New Jersey.

In a February 2005 rating decision, the RO increased the 
veteran's disability rating from 30 to 50 percent.  However, 
the veteran continued with the appeal of his rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2006, VA received new evidence from the veteran, 
accompanied by a statement from the veteran requesting that 
VA obtain his psychiatric medical records from the Lyons VA 
Medical Center.  The veteran indicated that this evidence and 
statement were in response to VA letters to the veteran dated 
in March 2006 and April 2005.  Medical records from the Lyons 
VAMC dated as late as June 13, 2005 have been associated with 
the veteran's claims folder, and the veteran was notified in 
a January 2006 Supplemental Statement of the Case that the RO 
had obtained and considered such records.  It therefore 
appears that the veteran, in his April 2006 request that VA 
obtain his psychiatric medical records from the Lyons VA 
Medical Center, requested that VA obtain those records dated 
since the RO's last Supplemental Statement of the Case, which 
have not yet been associated with the claims folder.  Hence, 
this matter must be remanded for further development by the 
RO.  On remand, the RO must obtain all of the veteran's 
psychiatric records to date from the Lyons VA Medical Center, 
associate them with the claims folder, and readjudicate the 
veteran's claim based on its consideration of the entire 
record.


Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain all of the 
veteran's psychiatric records to date 
from the Lyons VA Medical Center, and 
associate such records with the claims 
folder.  Any attempts to obtain such 
records should be documented and 
associated with the claims folder.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.










The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



